Citation Nr: 0603445	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-05 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from April 1983 to April 1987.

This appeal arises from a June 2001 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for a left knee condition as secondary to the 
service-connected disability of residuals of a right knee 
medial meniscectomy.  In February 2005, the veteran testified 
in a videoconference hearing before the undersigned.  A 
transcript of that hearing has been associated with the 
claims folder.

In April 2005, the Board remanded the case to the RO for the 
RO to secure a VA examination and opinion.  After the VA 
examination was secured, the RO then issued a supplemental 
statement of the case (SSOC) in August 2005.  The case has 
been returned to the Board and is again ready for appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After careful review of the claims file, and as noted above, 
the Board was able to identify that the most recent SSOC was 
issued in August 2005.  Additional evidence has been 
associated with the claims file since that SSOC was issued, 
specifically private medical evidence dated in October 2005 
but forwarded to the Board in November 2005.  

Consequently, such evidence was not addressed by the August 
2005 SSOC.  In the absence of a more current SSOC, the record 
does not demonstrate that such additional evidence has first 
been considered by the Agency of Original Jurisdiction (AOJ).  
Pursuant to 38 C.F.R. § 20.1304 (2005), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of another SSOC prior to a Board decision unless 
there has been a waiver of such referral.  No such waiver is 
of record.  The evidence is pertinent in that it connects a 
current right knee disorder to his service-connected left 
knee disorder.  

Accordingly, the case is REMANDED for the following action:

After completing any additional necessary 
development, including (if found needed) 
a second VA examination to address the 
new evidence, the RO should readjudicate 
the issue on appeal, considering the new 
evidence secured since the August 2005 
SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative a SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

